Citation Nr: 0425191	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities, for accrued benefits purposes.

Entitlement to service connection for carcinoma of the 
thyroid due to radiation exposure, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to July 
1955, and from December 1956 to December 1960.  He died in 
August 2001, and the appellant is his surviving spouse.  

The appeal comes from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied her claims for accrued 
benefits.

Lastly, at the request of the claimant, she was scheduled to 
present testimony at an appeals hearing at the RO before a 
traveling Veterans Law Judge (VLJ) on February 13, 2004.  
However, the claimant failed to report to the hearing.  As 
the record does not contain further indication that the 
claimant or her representative have requested that the 
hearing be rescheduled, the Board deems the claimant's 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700- 
20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the claimant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  In June 2001, the veteran submitted a claim for a total 
rating on the basis of individual unemployability due to 
service-connected disabilities (TDIU), and in July 2001 he 
submitted a claim of service connection for anaplastic cancer 
of the thyroid.  Both issues were pending at the time of the 
veteran's death. 

3.  The veteran died on August [redacted], 2001 from anaplastic 
thyroid carcinoma.  At the time of the veteran's death, he 
was service connected for postoperative residuals of right 
nephrectomy and ureteroplasty for hydronephrosis, rated 30 
percent disabling, and for residuals of pilonidal cyst 
removal, rated 0 percent disabling.

4.  The appellant submitted a claim for accrued benefits in 
October 2001, about two moths following the veteran's death.

5.  The evidence does not show that, prior to his death, the 
veteran's service-connected disabilities were of such nature 
and severity as to prevent him from securing or following a 
substantially gainful occupation.

6.  The evidence does not show that, prior to his death, the 
claimed anaplastic cancer of the thyroid was etiologically 
related to radiation exposure, or otherwise related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for a total compensation rating based on 
individual unemployability for the purposes of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1155, 5121, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19, 3.1000 (2003).

2.  The criteria for service connection for carcinoma of the 
thyroid, claimed as secondary to radiation exposure, for the 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5121, 5103, 5103A  
(West. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309(d), 3.311, 
3.1000 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issued addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show her entitlement to 
accrued benefits via the January 2002 rating decision, and 
the October 2003 statement of the case.  In addition, via an 
October 2003 RO letter and the October 2003 statement of the 
case, the claimant was provided with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained 
and incorporated into the claims files.  Furthermore, the 
claimant was given the benefit of presenting testimony and/or 
evidence during at a hearing on appeal, but she failed to 
report to the requested hearing.  As no additional evidence, 
which may aid the appellant's claims or might be pertinent to 
the bases of the claims, has been submitted or identified, 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  In this respect, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide."  Furthermore, as indicated in § 3.159(b), in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . 
."  Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the claimant in this case has been 
notified as to the laws and regulations governing accrued 
benefits.  She has, by information letters, a rating 
decision, and a statement of the case, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the claimant would provide.  Thus, the 
Board finds that there has been no prejudice to the claimant 
that would warrant further notification or development.  As 
such, the claimant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard, 4 Vet. App. at 393.

I.  Background

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).  In general, the payment 
of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000, which provide that benefits which are "due 
and unpaid" to the veteran at the time of his death may be 
disbursed to eligible persons.  Although a claim for accrued 
benefits is related to a claim made by a veteran during his 
lifetime for VA benefits, entitlement to accrued benefits is 
predicated upon a separate application for accrued benefits 
filed within one year after the veteran's death. 38 C.F.R. § 
3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F. 3d 1296 
(1998). The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

In this case, during service the veteran had a ureteral 
pelvic obstruction that was treated by a January 1960 
pyleoplasty.  The service medical records do not suggest 
neoplastic disease.  His December 1960 service separation 
examination noted normal throat, lungs, and chest.

A January 1972 VA examination noted normal lymphatic system 
and normal throat.

The veteran was admitted to a private hospital in October 
1971 and April 1972 for symptoms related to a hydronephrosis.  
He continued to have discomfort from right kidney symptoms, 
and, in June 1976 he underwent a right nephrectomy at a VA 
Medical Center (VAMC).  Following the termination a temporary 
total convalescent rating based on hospitalization and 
surgery, the veteran's service-connected genitourinary 
condition was continuously rated as 30 percent continuously 
until his death.  

In June 2001 the veteran filed for a total compensation 
rating based on individual unemployability.  He indicated 
that he had worked as a tuck driver until January 2001 and 
had completed high school.  

The veteran admitted a VAMC in July 2001 for the onset of 
dysphagia since January.  The diagnosis was anaplastic 
carcinoma of the thyroid.  

July 2001 the veteran applied for service connection for 
anaplastic carcinoma of the thyroid due to ionizing radiation 
exposure serving near a bomb-testing site in the Mariana 
Islands in the South Pacific.

In June 2003 the RO wrote to the Defense Threat Reduction 
Agency to obtain evidence regarding the veteran's exposure to 
ionizing radiation.  The RO noted that the veteran had 
claimed radiation exposure from atomic testing sites in the 
South Pacific.

The Defense Threat Reduction Agency provided a response to 
the RO's request in October 2003.  The report noted that the 
veteran's service personnel records showed he served aboard 
the USS LENAWEE from November 1951 to October 1953.  The 
Defense Threat Reduction Agency reported that during the time 
the veteran served on the USS LENAWEE, the U.S. government 
conducted Operation IVY, a series of atmospheric nuclear test 
series in 1952, but the USS LENAWEE was operating in and 
around San Diego at that time.  The report concluded that 
there was no evidence that the veteran was present at a test 
site or that he was involved in duties in connection with 
nuclear weapons.  

Subsequently, the veteran died on August [redacted], 2001 from 
anaplastic thyroid carcinoma.  At the time of the veteran's 
death, he was service connected for postoperative residuals 
of right nephrectomy and ureteroplasty for hydronephrosis, 
rated 30 percent disabling, and for residuals of pilonidal 
cyst removal, rated 0 percent disabling.  The appellant 
submitted a claim for accrued benefits in October 2001, about 
two moths following the veteran's death.

II.  A total compensation rating based on individual 
unemployability 

A total compensation rating based on individual 
unemployability rating for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more service-connected 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to a total compensation rating based on 
individual unemployability rating on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities, and consideration is given 
to the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total compensation rating based on individual unemployability 
rating in the first instance, although appropriate cases must 
be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

At the time of his death in August 2001 the veteran was 
service connected for postoperative residuals of a right 
nephrectomy and ureteroplasty, rated 30 percent disabling, 
and for postoperative residuals of a pilonidal cyst, rated 0 
percent disabling.  The record does not show any treatment 
for the service-connected genitourinary condition for many 
years, nor demonstrate that this condition adversely affected 
his employment.  In addition, there has been no showing that 
the varicose veins had had any adverse effects form his 
postoperative residuals of a pilonidal cyst, which has been 
rated as non-compensably disabling for many years.  Rather 
the evidence shows that the veteran, a high school graduate 
who worked as a truck driver, stopped working in January 1991 
around the same time he developed the initial symptom of what 
proved to be his fatal anaplastic carcinoma of the thyroid.  

The weight of the credible evidence demonstrates that 
service-connected disorders do not preclude gainful 
employment prior to the veteran's death, and thus there is no 
basis of a total compensation rating based on individual 
unemployability rating for the purposes of accrued benefits.  
As the preponderance of the evidence is against the claim for 
a total compensation rating based on individual 
unemployability rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Service connection for carcinoma of the thyroid due to 
radiation exposure 

During his lifetime the veteran claimed service connection 
for carcinoma of the thyroid due to radiation exposure during 
service.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, such as malignant tumors, if they are 
manifest to a compensable degree within the year after active 
service; this presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2003).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection include cancer of 
the thyroid.  38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

In this regard, the Board first notes that malignant tumors 
are included among the chronic diseases for which presumptive 
service connection is warranted under the provisions of 38 
C.F.R. § 3.309(a).  However, there is no suggestion that 
carcinoma was present during the veteran's service or to a 
compensable degree within one year after service, and he had 
never contended such.  The evidence instead consistently 
indicates that anaplastic carcinoma was initially diagnosed 
decades after service.  Therefore, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(a) are not for 
application.  

Having determined that presumptive service connection is not 
warranted; the Board will now turn to the direct question of 
whether the veteran's thyroid cancer developed as a result of 
his exposure to ionizing radiation in service.  Carcinoma of 
the thyroid is one of the diseases set forth in 38 C.F.R. § 
3.309(d) as presumptively related to radiation exposure.  
However, the Defense Threat Reduction Agency has been unable 
to confirm the veteran's exposure to ionizing radiation 
during service.  Therefore, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(d) are not for 
application with respect to the veteran's thyroid cancer.

The only contention made by the veteran during his lifetime 
was that the anaplastic carcinoma of the thyroid was caused 
by radiation exposure during service, as the evidence does 
not show he was a "radiation-exposed veteran," or suggest 
that the anaplastic carcinoma of the thyroid was present 
during service (either directly or presumptively) or 
otherwise due to service, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for anaplastic carcinoma of the thyroid for the 
purposes of accrued benefits.  In such cases, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to TDIU, for accrued benefits purposes, is 
denied.

Entitlement to service connection for carcinoma of the 
thyroid due to radiation exposure, for accrued benefits 
purposes, is denied.


	                     
______________________________________________
	C. TRUEBA-SESSING 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



